Case 4:17-cv-00872-ALM Document 146 Filed 09/19/19 Page 1 of 3 PageID #: 10059



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 MOBILITY WORKX, LLC,

                                Plaintiff,
                                                      Civil Action No.: 4:17-CV-00872-ALM
                v.

 CELLCO PARTNERSHIP D/B/A                             JURY TRIAL DEMANDED
 VERIZON WIRELESS,

                                Defendant.


      UNOPPOSED MOTION TO CONTINUE FINAL PRETRIAL CONFERENCE

       Defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon”) respectfully seeks a

short continuance—perhaps as little as one week or less—of the Final Pretrial Conference in the

above captioned case.

       The Final Pretrial Conference in this case is currently set for October 10, 2019. Verizon’s

lead counsel, Ross Barton, is currently scheduled to try a case on behalf of Verizon before Judge

Gilstrap starting on October 3, 2019. Based on the time limits imposed by Judge Gilstrap in that

case, Verizon estimates that the case will be submitted to the jury by October 10, 2019. A brief

continuance of the Final Pretrial Conference in this case to the next week in October is respectfully

requested to accommodate the conflict created by the recent rescheduling of the case before Judge

Gilstrap.

       The case before Judge Gilstrap is Fractus, S.A. v. T-Mobile US, Inc., et al., Case No. 2:19-

cv-255-JRG (E.D. Tex.) (“the -255 Case”). Verizon is one of the defendants in the case. The -255

case was created by the severance and consolidation of multiple cases involving the same plaintiff,

which were consolidated into a lead case captioned as Fractus, S.A. v. AT&T Mobility LLC, et al.,
Case 4:17-cv-00872-ALM Document 146 Filed 09/19/19 Page 2 of 3 PageID #: 10060



Case No. 2:18-cv-135-JRG (E.D. Tex.). The -255 case was created on July 24, 2019, by Judge

Gilstrap, at which point Judge Gilstrap scheduled jury selection to occur on September 9, 2019.

On August 13, 2019, the Court reset jury selection to October 3, 2019. Judge Gilstrap held a

Pretrial Conference in the -255 case on September 3, 2019, at which time he gave the parties

instructions for Jury Selection and Trial, including the time limitations imposed on the sides by

the Court. (Dkt. No. 642 in the -255 case.) At this time, based on the best information available to

Verizon, it is highly unlikely that the -255 case will either be resolved before trial or that Judge

Gilstrap will move the trial date.

       Verizon respectfully requests a short continuance of the Final Pretrial Conference in this

case to the next available date on the Court’s calendar to allow its lead counsel, Ross Barton, to

participate in the Final Pretrial Conference in this case. In addition, a brief continuance would

allow Verizon’s in-house counsel managing this case as well as the -255 case, Ms. Bukola Landis-

Aina, to be present at both the trial in the -255 case and the Final Pretrial Conference in this case.

Verizon does not believe that a short continuance would impact any subsequent dates in this case,

and counsel for Mobility Workx, LLC, does not opposing a brief continuance of the Final Pretrial

Conference in this case.

Dated: September 19, 2019                        Respectfully submitted,

                                                 By: /s/ E. Leon Carter
                                                 E. Leon Carter (TX Bar No. 03914300)
                                                 Scott W. Breedlove (TX Bar No. 00790361)
                                                 CARTER ARNETT PLLC
                                                 8150 N. Central Expressway, Suite 500
                                                 Dallas, TX 75206
                                                 Phone: (214) 550-8188
                                                 Fax: (214) 550-8185
                                                 lcarter@carterarnett.com
                                                 sbreedlove@carterarnett.com




                                                  2
Case 4:17-cv-00872-ALM Document 146 Filed 09/19/19 Page 3 of 3 PageID #: 10061



                                      Ross R. Barton (NC Bar No. 37179)
                                      ALSTON & BIRD LLP
                                      101 South Tyron Street, Suite 4000
                                      Charlotte, North Carolina, 28280
                                      Phone: (704) 444-1000
                                      Fax: (704) 444-1111
                                      ross.barton@alston.com

                                      Michael J. Newton (TX Bar No. 24003844)
                                      ALSTON & BIRD LLP
                                      950 Page Mill Road
                                      Palo Alto, CA 94304
                                      Phone: (650) 838-2000
                                      Fax: (650) 838-2001
                                      mike.newton@alston.com

                                      Sang (Michael) Lee (TX Bar No. 24083378)
                                      ALSTON & BIRD LLP
                                      2200 Ross Avenue, Suite 2300
                                      Dallas, Texas 75201
                                      Phone: (214) 922-3400
                                      Fax: (214) 922-3899
                                      michael.lee@alston.com

                                      Darlena H. Subashi (NC Bar No. 53142)
                                      ALSTON & BIRD LLP
                                      90 Park Avenue
                                      New York, NY 10016
                                      Phone: (212) 210-1277
                                      Fax: (212) 210-9444
                                      darlena.subashi@alston.com
                                      *Admitted to practice in North Carolina and
                                      Massachusetts only.

                                      Attorneys for Defendant Cellco Partnership,
                                      D/B/A Verizon Wireless




                                      3
